Citation Nr: 0414636	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  00-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
dementia secondary to concussion with amnestic disorder, 
depression and personality change.

2.  Entitlement to an effective date earlier than December 
10, 1998, for a 30 percent rating for dementia secondary to 
concussion with amnestic disorder, depression and personality 
change.

3.  Entitlement to an effective date earlier than February 
26, 1999, for a 50 percent rating for dementia secondary to 
concussion with amnestic disorder, depression and personality 
change.

4.  Entitlement to a compensable evaluation for right hand 
numbness.

5.  Entitlement to a compensable evaluation for left hand 
numbness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from September 1986 to September 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a 30 percent evaluation for dementia 
secondary to concussion with amnestic disorder, depression 
and personality change from December 10, 1998, granted a 50 
percent evaluation for the same disability from February 26, 
1999, and continued a noncompensable evaluation for bilateral 
hand numbness. 

The Board previously issued a decision in this case in 
November 2001.  The United States Court of Appeals for 
Veterans Claims (CAVC) vacated the November 2001 decision for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In June 2003, the Board remanded the veteran's claim 
for issuance of a VCAA letter.  The case has now been 
returned to the Board.

The Board notes that the veteran's disability was originally 
characterized as residuals of a concussion, with memory loss 
and hand numbness.  Subsequently, the hand numbness was rated 
separately.  The mental disability was recharacterized as 
residuals of a concussion with amnestic disorder and 
personality change, and later recharacterized as dementia 
secondary to concussion with amnestic disorder, depression 
and personality change.

FINDINGS OF FACT

1.  Dementia secondary to concussion with amnestic disorder, 
depression and personality change is manifested by no more 
than occupational and social impairment due to such symptoms 
as impairment of short and long-term memory.

2.  In a March 1996 decision, the Board denied an evaluation 
greater than 10 percent for residuals of a concussion with 
memory loss and numbness of hands.

3.  On December 10, 1998, the veteran filed a claim for 
service connection for "swelling of the feet."

4.  On February 26, 1999, the veteran filed a claim for an 
increased evaluation for residuals of a concussion with 
memory loss and numbness of both hands.

5.  Prior to February 26, 1999, there was no unadjudicated 
claim, informal claim, or evidence of an increase in 
disability, within one year of the claim for an increased 
evaluation for residuals of a concussion with memory loss and 
numbness of both hands.  The February 26, 1999, claim 
established a factually ascertainable date that an increase 
in the veteran's service-connected dementia secondary to 
concussion with amnestic disorder, depression and personality 
change occurred.

6.  The veteran does not have numbness of the right hand.

7.  The veteran does not have numbness of the left hand.



CONCLUSIONS OF LAW  

1. Dementia secondary to concussion with amnestic disorder, 
depression and personality change is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (2003).

2.  The March 1996 Board decision, which denied an evaluation 
greater than 10 percent for residuals of a concussion with 
memory loss and numbness of both hands, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

3. The criteria for an effective date prior to December 10, 
1998, for the grant of a 30 percent evaluation for dementia 
secondary to concussion with amnestic disorder, depression 
and personality change have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2003).

4. The criteria for an effective date prior to February 26, 
1999, for the grant of a 50 percent evaluation for dementia 
secondary to concussion with amnestic disorder, depression 
and personality change have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2003).

5.  Right hand numbness is not compensably disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2003).

6.  Left hand numbness is not compensably disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

[Regarding the issue of entitlement to an earlier effective 
date for the assignment of ratings for dementia, a General 
Counsel opinion states that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate the claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action in accordance with 
38 U.S.C.A. § 5104.]

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a VCAA letter dated in July 2003, under a heading entitled 
"What Evidence Do We Need to Grant Your Claim," the RO 
stated that in support of the claim for an increased 
evaluation of dementia and for a compensable evaluation for 
hand numbness, it would need medical evidence showing the 
condition had worsened.  In support of the claim for an 
effective date prior to December 10, 1998, for the assignment 
of a 30 percent disability rating for dementia, and for an 
effective date prior to February 26, 1999, for the assignment 
of a 50 percent disability rating for dementia, the RO would 
need medical evidence showing the condition met the 
applicable rating criteria under Diagnostic Code 9304.  In 
the July 2000 statement of the case, the RO provided the 
veteran with the General Rating Criteria for mental disorders 
and with the appropriate rating criteria for paralysis and 
neuralgia of the hand.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the July 2001 and July 2003 VCAA letters, under 
headings entitled "VA's Duty to Assist You in Obtaining 
Evidence for Your Claim" and "What is VA's Duty to Assist 
You," the RO stated that it would help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies, but that the veteran had to provide the RO 
with sufficient information so that it could obtain the 
records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records identified 
by the veteran.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
his claim.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issues of an increased 
evaluation for dementia and entitlement to a compensable 
evaluation for bilateral hand numbness, a substantially 
complete application was received in February 1999.  
Thereafter, in a rating decision dated in September 1999, the 
AOJ granted a 30 percent evaluation for dementia and denied a 
compensable evaluation for bilateral hand numbness.  Only 
after that rating action was promulgated did the AOJ provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence would be obtained 
by VA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to returning the 
case to the Board following a June 2003 remand, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Background

The veteran was in a motor vehicle accident in September 
1988, and he temporarily lost consciousness.  He was 
diagnosed with post-concussion syndrome.  The discharge 
summary indicated that the veteran's neurological system was 
within normal limits, and that he was very anxious and 
depressed.  

Service connection for residuals of a concussion, including 
hand numbness, was granted in a June 1992 rating decision.  
The AOJ assigned a noncompensable evaluation, effective 
September 25, 1990.  The veteran appealed the assignment of 
the noncompensable evaluation.

In November 1995, the RO granted a 10 percent evaluation for 
residuals of a concussion, with memory loss and numbness of 
hands.  In March 1996, the Board denied an increased 
evaluation for residuals of a concussion, with memory loss 
and numbness of hands.  

In a September 1998 VA examination report, the examiner noted 
that there was no swelling of the hands at the time of the 
examination.

On December 10, 1998, VA received the veteran's claim for 
service connection for "swelling of the feet."  In his 
claim, the veteran stated that it had affected him since the 
accident, for which he was already service-connected.

On February 26, 1999, VA received a letter from the veteran 
stating that his claim was for increased evaluation for 
numbness of both hands, as well as both feet.  The veteran 
stated that his representative had omitted the claim for 
numbness of the hands.  The veteran also stated that although 
he was currently receiving compensation for the residuals of 
a concussion with memory loss and numbness of hands, his 
condition had worsened.  He stated that while his service 
records and subsequent examinations established his residual 
ulnar neuropathy with numbness of both hands, his disability 
had not been occurring on a daily basis.  He stated that now 
the numbness and swelling of the hands did occur on a daily 
basis, and that the condition made it extremely hard to 
perform everyday activities with his family and at work.  He 
stated that the VA progress note dated in September 1994 
confirmed the presence of bilateral hand numbness and 
swelling.  

In a letter dated in February 1999, the veteran's girlfriend 
stated that she had noticed the swelling of the veteran's 
hands since December 1994.  She stated that the swelling 
would be noticeable after he had been driving, and when he 
would get home from work.

In a VA mental examination report dated in May 1999, the 
veteran stated that he could not recall where he received his 
military policeman training, and had no recollection of his 
life experiences between 1983 and 1986.  The examiner noted 
that the veteran was cooperative and well-groomed, oriented 
to person, place and time, but not to the purpose of the 
examination.  He was a poor historian given his significant 
memory lapses regarding his life history.  He was unable to 
recall more than three of the five most recent presidents, 
and could only recall two of the four states which border 
Oregon.  He did not have difficulties performing serial 
sevens, and he was able to recall three words after a five-
minute delay.  He denied recent suicidal ideations.  He 
admitted to suffering from episodic homicidal ideation 
without a specific plan.  

There was evidence of significant cognitive impairment during 
his brief mental status examination and throughout the 
examination given the veteran's serious long-term memory 
deficits.  The examiner noted that the veteran appeared to 
meet the criteria for personality change due to head injury 
of the aggressive type, as well as an amnestic disorder 
secondary to the head injury.  The veteran displayed a 
history of abnormalities of conduct and judgment since his 
head injury.  He appeared to be only marginally employable 
given the severity of his long-term memory loss and 
aggressive tendencies since his head injury.  He appeared to 
suffer from moderate to severe social, industrial, and 
emotional impairment as a result of these conditions.  The 
diagnoses were personality change secondary to the head 
injury, aggressive type, amnestic disorder secondary to the 
head injury, severity of psychosocial stressors: occupational 
and social problems.  His GAF score was 50 to 51, with 
moderate to severe difficulties with aggression and with 
memory loss.

In a VA neurologic examination report dated in May 1999, the 
veteran reported swelling and tingling of the hands.  The 
examiner noted that although the veteran stated that his 
symptoms were worse, a review of the neurologic examination 
report from 1995 revealed almost identical symptoms.  The 
veteran reported that the tingling in the hands was worse on 
the left side, and that the right hand might be a little 
weaker.  In the hands there was patchy hypesthesia that did 
not strictly follow a particular nerve root distribution, but 
was most suggestive of ulnar nerve involvement on the left.  
Nerve conduction studies were performed on the left ulnar and 
median nerves, and no abnormalities were found.  The 
diagnosis was subjective dysesthesias of the extremities, 
without objective evidence of neuropathy.  The examiner 
stated that judging by the previous neurologic examination in 
1995, there did not appear to be any change in the symptoms 
or signs exhibited by the veteran.  He did have symptoms 
suggestive of a distal polyneuropathy that were unchanged in 
the prior five years.  There was no objective corroborating 
evidence to support a diagnosis of peripheral neuropathy.  
Similarly, he had no electrographic evidence of carpal tunnel 
syndrome or ulnar neuropathy, at least on the left side.

In September 1999, the RO granted a 30 percent disability 
evaluation for amnestic disorder with personality change and 
a noncompensable evaluation for numbness of hands, each 
effective December 10, 1998.

A private psychological evaluation report dated in October 
1999 noted that the veteran's mood was mildly depressed, with 
periods of anxiety and anger.  His affect was somewhat 
labile, but appropriate, with periods of dysphoria, 
tearfulness, and anxiety.  He demonstrated difficulty with 
attention and concentration, as well as mild deficits in 
letter fluency, verbal and visual working memory, visual 
learning, and left fine motor coordination.  The diagnoses 
were cognitive disorder, not otherwise specified, personality 
change due to head trauma, aggressive type, amnestic disorder 
due to head trauma, chronic, rule out depressive disorder, 
not otherwise specified, and his GAF score was a 62.

In a letter dated in October 1999, the veteran stated that 
the effective date for amnestic disorder and personality 
change should be September 1988.  He asserted that he had not 
been rated properly because he had not had a thorough 
psychological examination.

In a private neuropsychological evaluation report dated in 
December 1999, the veteran reported symptoms of sleep 
disturbance, irritability, social isolation, and emotional 
lability.  He reported having difficulty with violent 
outbursts, relationships, and employment since the accident.  
He was very guarded, mistrustful of others, and fearful that 
he would lose control of his aggressive outbursts and hurt 
someone.  He appeared to be suffering from an agitated 
depression in addition to his cognitive difficulties.  His 
GAF score was a 50.

In a VA psychiatry assessment dated in February 2000, the 
examiner, a registered nurse, noted that the veteran's affect 
was tearful, his mood was depressed and anxious, his sleep 
and appetite were poor, his thought content and process were 
goal-directed and logical, there were no psychotic symptoms, 
and there were themes of distrust of VA, fears of losing 
emotional and behavioral control, and there was self-
punishing for the tearfulness.  His GAF score was a 60.

In a VA peripheral nerves examination report dated in March 
2000, the examiner noted that the veteran had had the same 
complaints since 1988 with regard to numbness in his hands, 
and that two EMGs had failed to find any objective evidence 
of neuropathy.  The examiner noted that the involvement of 
the distal extremities with lack of evidence of neuropathy 
would otherwise be nonorganic and was suspicious in that all 
four extremities were affect simultaneously.  He stated that 
it was certainly possible that if the veteran had a feeling 
of cold in his distal extremities he might be elaborating his 
symptoms to include swelling and numbness.  The examiner 
noted that previous examiners had never documented the 
swelling, and although the veteran had subjective sensory 
loss on examination, even though he was not having an attack, 
it was clearly psychogenic in nature based on the current 
examination.  There were no other neurological deficits.  The 
examiner concluded that there was no evidence of a neurologic 
condition of the hands causing numbness and swelling.

In a March 2000 VA mental disorders examination report, the 
veteran complained of a more aggressive personality since the 
accident.  The examiner noted that the veteran was stern, 
irritable, and angry.  His mood was labile and his affect was 
intense.  No signs of psychosis were noted, and his thoughts 
were clear, logical, and sequential.  Recall for relevant 
personal detail appeared intact although he had forgotten 
large portions of information from the years prior to the 
injury.  His memories had returned slowly but not completely.  
He denied suicidal or homicidal ideations.  The examiner 
noted that the veteran suffered significant cognitive and 
personality difficulties secondary to the 1988 injury, that 
he had impairment of short-term and medium-long-term memory, 
that he would be slow to learn new material and might have 
difficulty learning complex information, that he could be 
highly irritable and apparently displayed poor reasoning and 
judgment when angry with others.  His impulse control 
appeared impaired, he described periods of narrowly-
constrained temper, he had difficulty adapting to stressful 
circumstances, and the range of his social relationships was 
restricted to his significant other and family.  The 
diagnostic impressions were dementia secondary to the head 
injury with depression and personality change, decreased 
cognitive powers, and a GAF score of 50.

In a VA mental health clinic initial assessment report dated 
in March 2000, the veteran appeared drowsy and possibly in 
acute distress.  He denied any pain.  His speech was low and 
monotone, his mood was numb, he had a blunted affect, and he 
appeared disinterested in the interview.  The examiner, a 
psychiatric mental health nurse practitioner, stated that the 
veteran reported symptoms consistent with major depressive 
disorder.  She stated that he had a number of current 
stressors with some relationship problems.  His GAF score was 
a 35.

In July 2000, the veteran was awarded a 50 percent disability 
evaluation for dementia secondary to a concussion with 
amnestic disorder, depression and personality change.

At an RO hearing in February 2001, the veteran stated that he 
had a sleep disorder, trouble with his short- and long-term 
memory, and trouble adapting to different jobs, people, and 
situations.  He stated that his short-term memory impairment 
caused him to have difficulty learning new material, and that 
he would often be irritable because of these memory problems.  
He also stated that since the accident he could not control 
his anger or impulses, and that he had been fired from jobs 
because of this.  He stated that he currently had no friends 
because he could not control himself.  He stated that he was 
currently working at a job he had had for eight months, that 
he was going to school, and that he was not having problems 
at work, although he would sometimes "explode" after work.  

Regarding his hands, he stated that they frequently would 
swell up, and there would be numbness and tingling.  He 
stated that when his hands were numb he could not tell if he 
cut himself, and that he had problems picking up things.  He 
stated that sometimes the numbness would be frequent, and 
sometimes it would be every month or so.  He stated that his 
hands would swell up when the weather changed, when he stood 
for too long, or when he would walk for a long period.  

He stated that he should have an earlier effective date prior 
to December 10, 1998, because his doctors had indicated that 
symptoms like his do not suddenly worsen overnight.  He 
stated that he should be rated at 70 percent, and that the 70 
percent evaluation should have an effective date from 1990, 
when he first filed his claim for service connection.


III.  Analysis

Entitlement to an evaluation greater than 50 percent for 
dementia secondary to a concussion with amnestic disorder, 
depression and personality change

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 50 percent for 
dementia secondary to a concussion with amnesia disorder, 
depression and personality change.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9304 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The examination reports indicated that the veteran had some 
impairment of long and short-term memory, which affected his 
ability to learn new materials.  The examinations also 
indicated that the veteran had difficulty with attention and 
concentration, and that he was unable to control his anger, 
which had impaired his ability to maintain friendships.  His 
social relationships were limited to his family and 
significant other.  In the May 1999 VA mental examination 
report, the examiner noted that the veteran appeared to be 
only marginally employable, due to the severity of his long-
term memory loss and aggressive tendencies.  The veteran has 
indicated, however, that he has been able to maintain 
employment.  At the February 2001 RO hearing, the veteran 
stated that he had been at his current job for eight months, 
and that he was concurrently going to school.  He also stated 
that he was not having problems at work.

The veteran's GAF scores ranged from 50 to 62, with the 
exception of a score of 35.  The Board notes that the score 
of 35 was given in a mental health clinic initial assessment 
report, which was not as detailed, and therefore not as 
probative, as the prior mental examinations indicating the 
higher GAF scores.  Further, the score of 35 was assigned by 
a nurse practitioner, while the higher scores, with the 
exception of the February 2000 psychiatric assessment, were 
assigned by physicians.  The Board attaches greater probative 
weight to the scores assigned by the physicians.  Finally, 
the score of 35 was reported in only one examination; higher 
scores were consistently assigned in several examinations, 
and the Board finds that the higher scores more adequately 
reflect the overall disability picture. 

The Board notes that the veteran has displayed an impaired 
impulse control, which meets one of the criteria for a 70 
percent disability evaluation.  As this is only one of the 
various criteria warranting a 70 percent disability 
evaluation, the Board finds his overall impairment more 
closely approximates the 50 percent disability evaluation.  
Although the veteran has asserted that he meets the criteria 
for a 70 percent disability evaluation, the Board attaches 
greater probative weight to the objective medical evidence of 
the veteran's current level of disability than to the 
veteran's allegations.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for dementia secondary to a concussion 
with amnesia disorder, depression and personality change, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.


Earlier effective dates

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against an effective 
date earlier than February 26, 1999, for the grant of the 50 
percent evaluation for dementia secondary to concussion with 
amnestic disorder, depression and personality change.  The 
Board finds that the assignment of an effective date of 
December 10, 1998, for the 30 percent evaluation for dementia 
secondary to concussion with amnestic disorder, depression 
and personality change was clear and unmistakable error.

Service connection for residuals of a concussion, including 
hand numbness, was granted in a June 1992 rating decision and 
assigned a noncompensable evaluation, effective September 25, 
1990.  The veteran appealed the assignment of a 
noncompensable evaluation.  While the case was in appellate 
status, the RO granted a 10 percent evaluation for residuals 
of a concussion, with memory loss and numbness of hands.  In 
March 1996, the Board denied an evaluation in excess of 10 
percent for residuals of a concussion, with memory loss and 
numbness of hands.  The veteran appealed to the CAVC, but 
then filed a motion to dismiss the claim.  In April 1997, the 
Court dismissed the veteran's claim as to that issue, and 
thus the March 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003); Hazan v. 
Gober, 10 Vet. App. 511 (1997).

On December 10, 1998, VA received the veteran's claim for 
service connection for swelling of the feet.  On February 26, 
1999, VA received a statement from the veteran indicating 
that his claim was for an increased rating for hand numbness 
and memory loss as well as service connection for swelling of 
the feet.  The RO then granted a 30 percent disability 
evaluation for dementia secondary to concussion with amnestic 
disorder, depression and personality change, with an 
effective date of December 10, 1998, and subsequently granted 
a 50 percent evaluation for dementia secondary to concussion 
with amnestic disorder, depression and personality change, 
with an effective date of February 26, 1999.  The veteran 
contends that he warrants an effective date of 1990 for the 
50 percent evaluation, which was when he first filed his 
claim for service connection.

Unless specifically provided otherwise in 38 U.S.C.A. Chapter 
51, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5100 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2003).  

However, there is a different regulation for claims for 
increased compensation.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  This section 
applies once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  In the case of a report of 
examination or hospitalization by VA or uniformed services, 
the date of the outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of the claim, but only when 
such reports relate to an examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician or layman, the date of receipt of 
such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  

In the case of state or other institutions, when submitted by 
or on behalf of the veteran and entitlement is shown, the 
date of receipt by VA of the examination reports, clinical 
records, and transcripts of records will be accepted as the 
date of receipt of the claim if received from a state, 
county, municipal, recognized private institution, or other 
government hospital, and these records must be authenticated 
by an appropriate official of the institution.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

The Board finds that the date of claim for an increased 
evaluation for memory loss was February 26, 1999.  The AOJ 
decision granting an effective date of December 10, 1998 for 
the 30 percent evaluation is clearly and unmistakably 
erroneous.  There is nothing on that date that could or did 
constitute a claim, an informal claim, or any intent to file 
a claim for an increased rating for a psychiatric disability 
or numbness of the hands.  Regardless, the RO has selected 
December 10, 1998, as the effective date for the 30 percent 
evaluation, and the Board will not disturb that date.  
However, the Board will not heap error onto already existing 
clear and unmistakable error by assigning the same date for 
the 50 percent evaluation.  

Reviewing the entire evidence of record, the Board notes that 
there are no claims or informal claims or indicia of an 
intent to file a claim for an increased evaluation for memory 
loss or other mental disability prior to February 26, 1999, 
nor is there evidence that an increase in this disability 
occurred prior to February 26, 1999.  Records received after 
the Board's March 1996 decision but prior to the February 26, 
1999 claim include VA emergency care treatment reports, dated 
in June 1998 and September 1998, and a September 1998 VA 
examination report for the bones.  The VA emergency care 
treatment reports do not refer to any mental disability.  In 
the September 1998 VA examination report for the bones, the 
veteran denied any problems with tension or depression.  None 
of these reports can be construed as an informal claim, and 
none of these reports indicate that an increase in disability 
had occurred prior to February 26, 1999.  

The Board notes that the veteran has contended that his 
symptoms could not have worsened "overnight," and that 
evidence that his disability is more severe now is evidence 
that it was more severe in the past.  The Board notes the 
veteran's argument; however, that is not the regulation 
standard for assigning an effective date.  There is no 
evidence between December 1998 and February 1999 upon which 
the Board can determine the severity of the veteran's 
service-connected dementia, not even a statement from the 
veteran.  In December 1998 the veteran did not indicate that 
the dementia had worsened; rather, his claim was for service 
connection for swelling of the feet.  The first time he 
claimed a worsening of his symptoms was in February 1999.  
Because there is no evidence of an increase in disability 
within one year of the veteran's February 1999 claim, or 
other claim or informal claim, the appropriate effective date 
for the grant of the 50 percent evaluation is the date of the 
veteran's claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).

The Board notes that the veteran has stated that his 
disability had been documented since September 1988, the time 
of the accident, and that he had not been properly rated at 
the time of his original claim for service connection because 
there had not been a thorough psychological evaluation, which 
would have given him evidence to support an increased 
evaluation earlier.  As noted above, the Board March 1996 
decision is final.  Lack of a "thorough" examination does 
not alter that finality, absent clear and unmistakable error.  
A breach of the duty to assist cannot constitute CUE.  Cook 
v. Principi, 318 F.3d 1334 (2002).


Bilateral hand numbness

The Board finds that the preponderance of the evidence is 
against a grant of a compensable evaluation for bilateral 
hand numbness.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Disability involving neurological conditions is ordinarily to 
be rated in proportion to the impairment of motor, sensory or 
mental function.  Psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc., 
should especially be considered.  In rating disability from 
the conditions in the preceding sentence, reference should be 
made to the appropriate schedule.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2003).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2003).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2003).

Complete paralysis of the ulnar nerve, including the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread the fingers 
(or reverse), an inability to adduct the thumb, and weakened 
flexion of the wrist warrants a 60 percent disability 
evaluation for the major hand and 50 percent evaluation for 
the minor hand.  Incomplete severe paralysis warrants a 40 
percent disability evaluation for the major hand and 30 
percent evaluation for the minor hand.  Incomplete moderate 
paralysis warrants a 30 percent disability evaluation for the 
major hand and 20 percent evaluation for the minor hand.  
Incomplete mild paralysis warrants a 10 percent disability 
evaluation for either the major or minor hand.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2003).   

A VA peripheral nerves examination report dated in March 2000 
indicated that two EMGs had failed to find any objective 
neuropathy.  Rather, the veteran's symptoms of hand numbness 
were clearly psychogenic in nature.  Similarly, there was no 
objective evidence of neuropathy in the May 1999 VA 
neurologic examination report.  The September 1994 VA 
progress note noted numbness and swelling of both hands, but 
it was not clear whether this was the examiner's objective 
finding or a notation of symptoms as reported by the veteran.  
No further explanation is provided in that note.  The veteran 
has consistently asserted that he suffers from hand numbness, 
and the veteran's girlfriend has indicated that the veteran 
suffers from swelling of the hands.  However, the Board 
attaches greater probative weight to the objective medical 
evidence, which establishes that he does not have objective 
evidence of a neurologic deficit.  The Board is aware that 
the veteran is competent to report that he has numbness.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board 
is under an obligation to weigh his competent subjective 
statements against the more detailed medical findings 
prepared by disinterested professionals.  The Board finds the 
overwhelming preponderance of the evidence against a finding 
of any compensable disability of bilateral numbness of the 
hands.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of a 
compensable evaluation for bilateral hand numbness, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
dementia secondary to concussion with amnestic disorder, 
depression and personality change is denied.

Entitlement to an effective date earlier than February 26, 
1999, for the award of a 50 percent evaluation for dementia 
secondary to concussion with amnestic disorder, depression 
and personality change is denied.

Entitlement to an effective date earlier than December 10, 
1998, for the award of a 30 percent evaluation for dementia 
secondary to concussion with amnestic disorder, depression 
and personality change is denied.

Entitlement to a compensable evaluation for right hand 
numbness is denied.

Entitlement to a compensable evaluation for left hand 
numbness is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



